Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 9, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 9, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00596-CV
____________
 
IN RE FRONTIER INSURANCE COMPANY
IN REHABILITATION, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 21, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  
Relator has not established that the trial
court abused its discretion. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed September 9, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.